Commissioner HAWKINS,
concurring specially.
I fully support the decision herein to sustáin the energy conservation rate structure. I wish to add a few brief words lest a reader of this order be deceived by Commissioner Bevis’ heavy logic (cement trucks).
The record in this case fully supports the implementation of this rate structure. The record is replete with evidence of the ever increasing costs of utility plant expansion.
When rates were last set for FP&L the average unit cost per KW of production plant was approximately $199/KW. In 1976, Manatee Unit No. 1 was added to plant in Service at a cost of $232/KW and St. Lucie No. 1 was added at a cost of $655/KW. Testimony in the recent FP&L case indicated that the future costs per KW will *158be above $1,000 for either coal or nuclear powered units completed and placed into service in the 1980’s.
Testimony by the expert witness for the public counsel’s office clearly demonstrated that the old declining block rate — supported by Commissioner Bevis — is not cost based but actually is giving discounts to large users, while forcing small users to pay more than “cost” on a per KWH basis.
It is true that no party to this proceeding advocated the exact rate structure ultimately adopted, but it is also true that no party advocated the exact amount of the rate increase ultimately awarded. This commission has broad discretion to review the evidence and set rates and rate structures which are fair — this it has done.
The rate structure change was not based on “social” considerations. Commissioner Bevis knows that. Nevertheless he again tries to claim that the conservation rate is “social ratemaking” and that the commission doesn’t have the authority to set rates on that basis. I believe Commissioner Bevis is simply setting up a “straw man” to disguise the fallacies of his own position.
Finally I find it absolutely astounding that Commissioner Bevis suggests that the majority is missing the “point on how fundamental fairness should apply to the ratepayers.”
Commissioner Bevis would not recognize fundamental fairness if it ran over him in a cement truck.
It is not fundamentally fair to approve an unnecessary and exorbitant rate increase of $195 million for this company which is again reporting record earnings, while many ratepayers can’t afford even the basic essentials of life because their power bills are so high. In many cases electric bills are even more than mortgage payments.
It is not fundamentally fair to approve a rate increase of over $133 million for Southern Bell, a company in perhaps its best financial condition ever, while many ratepayers can simply no longer afford to have a telephone.
Nevertheless, Commissioner Bevis has taken both of the stands put forth above — how ironic it is that he now suggests that one of the few actions this commission has taken which is truly in favor of the consumer, is not fundamentally fair. What he really means is — it’s not fair because the company opposes it.